DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator that communicates” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 12, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Pub. No. US 20160259602 to Dalaa.

      Regarding claim 1, Dalaa discloses an apparatus comprising (Paragraph 123-124; server 30 (apparatus)): 
       a communicator that communicates (limitation interpreted under 35 U.S.C. 112(f) as the CPU/processor) with another apparatus (paragraph 114, 116; computer (processor); paragraph 124-126; server includes interface including web site interface (communicator) for communicating of print jobs with user device 10 (another apparatus)); and 
       a controller (paragraph 114, 116; computer (processor)) that processes a job (paragraph 124-127; server processes the jobs inputted), wherein
         the apparatus, further, is communicable with a storage that stores device identification information and user identification information in association with each other (paragraph 31, 129, 142, 149; credential mapping database 40 (storage) stores device ID such as IP address which is first user credential of guest user device (smartphone) in association with second user credential (user identification) that can be username; database 40 is included in server and communication is provided internally with program routine 42), and 
         the controller 
           acquires, from the other apparatus, an execution request for a guest user’s job including the device identification information (paragraph 38, 122, 125, 127, 143; email print job (execution request) as guest job received from user device includes IP address as device identification and it is acquired), 
           acquires the device identification information from the execution request (paragraph 127; first user credential such as IP address (device ID) is acquired from job),            
           accesses the storage to search for the user identification information associated with the device identification information (paragraph 136-137; credential database 40 is accessed to search for second user credential (user ID) associated with first user credential such as IP address), and 
           processes the guest user's job as a registered user’s job on the basis of a fact that the user identification information associated with the device identification information is acquired from the storage (paragraph 136-138, 140-141; if first user credential  (device ID) included in guest jobs are associated with second user credential (user ID), then the second user credential is added into the guest job and it will be processed based on the added second user credential; by adding second user credential to the guest job it will become registered job since the second user credential is used for authentication of printing with server 54 and printing is allowed based on second user credential). 





           Regarding claim 7, Dalaa discloses the apparatus according to claim 1, wherein the device identification information is a media access control (MAC) address or an IP address (paragraph 127; first user credential such as IP address (device ID) is acquired from job).


           Regarding claim 10, Dalaa discloses the apparatus according to claim 1, wherein the controller further stores, in the storage, the device identification information and the user identification information included in a login request in association with each other, on the basis of a fact that the login request is received a plurality of times from an identical device (paragraph 104, 125-127, 143-146; on first submission of print job including first user credential (first login request), if the first user credential (device ID) is not stored in the system together with second user credential (user info); the system then stores these credentials for next time printing; the user on next time printing (plurality of times of login request) the first user credential will be already stored together with generated second user credential and can then be authenticated). 




           Regarding claim 12, see rejection of claim 1.
           Regarding claim 18, see rejection of claim 7.

           Regarding claim 20, see rejection of claim 12. Further Dalaa discloses a non-transitory recording medium storing a computer readable program for causing one or a plurality of processors to execute the method according to claim 12 (paragraph 112-116; computer usable medium stored with program is executed on the computer (processor) to perform the method of claim 12).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160259602 to Dalaa in view of US Patent Application Publication Pub. No. US 20090307774 to Shimizu.

           Regarding claim 3, Dalaa discloses the apparatus according to claim 1 the processing of the guest user’s job as the registered user's job includes accessing the storage to search for the user identification information associated with the device identification information on the basis of a fact that an IP address included in an execution request for the guest user’s job (paragraph 136-137; credential database 40 is accessed to search for second user credential (user ID) associated with first user credential such as IP address (device ID) included in print job; paragraph 38, 122, 125, 127, 143; email print job (execution request) as guest job received from user device includes IP address as device identification and it is acquired).
However Dalaa does not disclose wherein the storage further stores information regarding a domain; on the basis of a fact that an IP address included in an execution request belongs to the domain. 
        Shimizu discloses wherein the storage further stores information regarding a domain; on the basis of a fact that an IP address included in an execution request belongs to the domain (paragraph 71, 73, 75-76, 83, 85; safety check table stored in disk includes domain information associated with IP address that are allowed print job execution; on basis that IP address in print job (execution request) is associated with IP address in table which is associated with Domain (belongs to domain) in the table then printing is executed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Dalaa as taught by Shimizu to provide storage of IP address and domain information in association.
        The motivation to combine the references is to prevent printing from a source IP address associated with stored domain information that is associated with virus related issue thereby protecting the printer from virus in print job data (paragraph 71, 81-85).


           Regarding claim 14, see rejection of claim 3.


Claim(s) 4, 5, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160259602 to Dalaa in view of CN 1794166 to Masanori.
           Regarding claim 4, Dalaa discloses the apparatus according to claim 1, wherein the processing of the guest user’s job as the registered user’s job includes accessing the storage to search for the user identification information associated with the device identification information (paragraph 136-137; credential database 40 is accessed to search for second user credential (user ID) associated with first user credential such as IP address for guest job). However Dalaa does not disclose wherein the processing of the guest user’s job is on the basis of a fact that the guest user's job includes information with high confidentiality. 
          Masanori discloses wherein the processing of the guest user’s job is on the basis of a fact that the guest user's job includes information with high confidentiality (paragraph 83, 90, 107-110; print job prohibited on basis of guest job including keyword in the print data associated with confidentiality).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Dalaa as taught by Masanori to provide processing of guest jobs that include print data associated with confidential data in different manner than other jobs.
        The motivation to combine the references is to cancel printing of guest jobs having confidential type strings in the print data to prevent guest users from printing confidential type documents (paragraph 107-110).



           Regarding claim 5, Masanori discloses the apparatus according to claim 4, wherein the controller further determines whether or not the guest user’s job includes the information with high confidentiality on the basis of a name, information on a stamp, or a character indicating confidentiality of a file included in the guest user’s job (paragraph 83, 90, 107-110; print job prohibited on basis of guest job including keyword “confidential” in the print data file associated with confidentiality). 


           Regarding claim 15, see rejection of claim 4.

           Regarding claim 16, see rejection of claim 5.


Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160259602 to Dalaa in view of JP 2013065121 to Tomiyasu.
           Regarding claim 6, Dalaa does not disclose the apparatus according to claim 1, wherein the storage further stores each of a plurality of pieces of the user identification information, information on an affiliation group of each of a plurality of the registered users, and a job execution counter for each of a plurality of the affiliation groups, and the controller updates a value of the job execution counter after execution of the registered user’s job on the basis of a fact that the job execution counter is set for each affiliation group.
         Tomiyasu discloses wherein the storage further stores each of a plurality of pieces of the user identification information, information on an affiliation group of each of a plurality of the registered users (paragraph 61; user table stores plurality of user ID and associated group ID), and a job execution counter for each of a plurality of the affiliation groups (paragraph 85, 113; group specific counter for each group associated stored in EEPROM), and the controller updates a value of the job execution counter after execution of the registered user’s job on the basis of a fact that the job execution counter is set for each affiliation group (paragraph 16, 54-55, 113-114; after completion of job the group specific counter is updated; paragraph 90; authenticated user provides registered user job).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Dalaa as taught by Tomiyasu to provide job counters for different groups associated with users.
        The motivation to combine the references is to provide billing amount information for the group for printing process based on the counter data by providing counter specific to each group associated with user printing (paragraph 16, 54-55, 113-114).


           Regarding claim 17, see rejection of claim 6.


Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160259602 to Dalaa in view of US Patent Application Publication Pub. No. US 20120188600 to Oshima.
           Regarding claim 8, Dalaa discloses the apparatus according to claim 1, wherein the processing of the guest user's job as the registered user’s job on the basis of the fact that the user identification information associated with the device identification information is acquired (paragraph 136-137; credential database 40 is accessed to search for second user credential (user ID) associated with first user credential such as IP address (device ID) included in print job; paragraph 38, 122, 125, 127, 143; email print job (execution request) as guest job received from user device includes IP address as device identification and it is acquired). However Dalaa does not disclose wherein the processing of the guest user's job as the registered user’s job includes transmitting a notification of a replacement process for the job to an apparatus that is a transmission source of an execution request for the guest users job
      Oshima discloses wherein the processing of the guest user's job as the registered user’s job includes transmitting a notification of a replacement process for the job to an apparatus that is a transmission source of an execution request for the guest users job (paragraph 89, 105, 124; print control page (notification) is sent to source of the guest job allowing user to change print setting (replacement process) for the job).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Dalaa as taught by Oshima to provide replacement of print job setting for guest users.
        The motivation to combine the references is to provide guest user the chance to make changes to print job settings after submitting the job and also provide preview of the print job after making changes to setting thereby user achieving the print output as needed (paragraph 124).



           Regarding claim 19, see rejection of claim 8.





Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160259602 to Dalaa in view of JP 2006067046 to Umekage.
           Regarding claim 11, Dalaa discloses the apparatus according to claim 1, wherein the controller further requests the user identification information associated with the device identification information from user management system, and
processes the guest user's job as the registered user’s job on the basis of a fact that the user identification information is acquired from the user management system (paragraph 31, 129, 142, 149; credential mapping database 40 (storage) stores device ID such as IP address which is first user credential of guest user device (smartphone) in association with second user credential (user identification) that can be username; database 40 is included in server and communication is provided internally with program routine 42; paragraph 136-137; credential database 40 is accessed by guest management program 42 (user management system) to search for second user credential (user ID) associated with first user credential such as IP address) when device identification information included in the execution request (paragraph 127; first user credential such as IP address (device ID) is acquired from job). 
However Dalaa does not disclose using an external management system via the communicator on the basis of a fact that the device identification information is not stored in the storage.
        Umekage discloses using an external management system via the communicator on the basis of a fact that the device identification information is not stored in the storage (paragraph 44-46, 120-122, 128-129; if host name (device information) is not stored in table 30d (storage), then external name server 300 is accessed to obtain IP address information about the host name; paragraph 45,51; LAN I/F 20 is communicator for communicating with name server).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Dalaa as taught by Umekage to provide external storage device when local storage does not have the necessary data.
        The motivation to combine the references is to provide process for acquiring device related information associated with received job data using external server when the local storage does not have data associated with device information and further update the local storage to include the acquired data from server such that next time the data for this device information will be present (paragraph 129-130).










Allowable Subject Matter
Claims 2, 9, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040213612 to Hanaoka.
JP 2012139902 to Hazama.
JP 2006018654 to Ogasawara.
JP 2015069421 to Obara.
JP 2018098731 to Shibuta.
JP 2007300441 to Shudo.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/28/2022